387 F.2d 385
Obie Diah STROTHER, Appellant,v.UNITED STATES of America, Appellee.
No. 25090.
United States Court of Appeals Fifth Circuit.
Dec. 21, 1967.

Obie Diah Strother, pro se.
Robert E. Hauberg, U.S. Atty., E. Donald Strange, Asst. U.S. Atty., Jackson, Miss., for appellee.
Before MARIS,1 THORNBERRY and AINSWORTH, Circuit Judges.
PER CURIAM.


1
This appeal is from the denial of a motion to withdraw a guilty plea entered on October 10, 1963 for a violation of 18 U.S.C. 2313.  Appellant pled guilty to transporting a stolen vehicle in interstate commerce in violation of 18 U.S.C. 2312 and to concealing that same vehicle in violation of 18 U.S.C. 2313.  He alleges that these two counts of the indictment constituted but one offense and that conviction on both counts amounted to double jeopardy in violation of the Fifth Amendment.  This argument is foreclosed by Woody v. United States, 6 Cir. 1957, 258 F.2d 535, affirmed 359 U.S. 118, 79 S. Ct. 721, 3 L. Ed. 2d 673, rehearing denied 359 U.S. 985, 79 S. Ct. 939, 3 L. Ed. 2d 934.


2
The decision of the district court denying the motion to withdraw guilty plea is hereby affirmed.



1
 Of the Third Circuit, sitting by designation